Citation Nr: 1450271	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-04 946A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder not otherwise specified (NOS) (hereinafter anxiety disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service-connection for an anxiety disorder and assigned a non-compensable rating.  During the pendency of the appeal, a February 2012 rating decision by the Detroit, Michigan RO granted a 30 percent rating effective July 24, 2009.  As the increase does not constitute a full grant of the benefits possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for a back disability has been raised by the record in a May 2014 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's anxiety disorder was manifested by symptoms including sleep disturbances, nightmares, irritability, depressed mood, difficulty maintaining effective relationships, and memory impairment, which was productive of functional impairment that most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The probative evidence of record is against finding that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability. 


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating in excess of 30 percent for an anxiety disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).    
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher initial disability rating arises from a disagreement with the initial evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.
VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records, VA treatment records, and private medical records are of record.  VA provided the Veteran with medical examinations in January 2011 and June 2014.  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  
Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely based on social impairment.  38 C.F.R. § 4.126(b) (2014).

The Veteran's service-connected anxiety disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), which in pertinent part provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2014).

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.
Analysis 

The Veteran contends that his anxiety disorder is more disabling than rated. 

The Board has thoroughly reviewed all the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Private treatment records from Dr. Conhon, in July 2009, September 2009, April 2010, June 2010, and March 2011, noted that during a review of systems inquiry the Veteran denied memory loss, depression, mood swings, stress, agitation, hallucinations, and obsessions.  Upon physical examination, treatment records in July 2009, September 2009, and December 2010 noted that the Veteran was anxious.  The remainder of the records were silent for evidence of anxiety, but noted the Veteran was alert and oriented and in no apparent distress.  

At his January 2011 VA examination, the Veteran reported that after leaving the military he was convicted of driving under the influence, once in July 2005 and again in February 2006.  He noted that his license was suspended but that he had gotten it back approximately a year and a half ago.  He stated that was pursuing his associate degree and was scheduled to graduate in April 2011 with a degree in web development.  He noted that after graduating he wanted to pursue his bachelor's degree.  He stated that he was previously employed by General Motors, but was laid off in February 2010 and was not expected to resume work until May 2011.  With regard to social functioning, the Veteran indicated that he had been married since 2005 and had two children.  He noted that his relationship with his wife had its "ups and downs," especially during their first year of marriage, but they were both committed to the relationship and their relationship was much better than it had been.  The Veteran indicated that his family was supportive and that he got along well with his parents and younger brother.  With regard to leisure activities, the Veteran reported that he liked to travel, snowboard, and spend time with his children.  

Upon mental status examination, the Veteran's appearance was clean, his psychomotor activity was unremarkable, his speech was spontaneous, his affect was appropriate, his mood was anxious, and he was cooperative toward the examiner.  He was oriented to person, time, and place, his attention was intact, his behavior was appropriate, his thought process and content were unremarkable, and there was no evidence of delusional thinking.  His remote, recent, and immediate memory were normal.  He denied homicidal thoughts, suicidal thoughts, and episodes of violence.  The Veteran was noted to understand the outcome of his behavior and understand that he had a problem.  The Veteran reported chronic sleep impairment in the form of erratic sleep patterns, distressing dreams, and night sweats.  He stated that he had experienced a total of two panic attacks.  The Veteran was diagnosed with an anxiety disorder NOS and assessed with a GAF score of 62.  With regard to the severity of the Veteran's symptoms, the examiner opined that his symptoms were not severe enough to interfere with occupational or social functioning.  

In a March 2011 letter, the Veteran's wife wrote that the Veteran was very irritable and even angry at times.  She noted that things triggered him and resulted in angry outbursts.  She also indicated that she had woken him up from nightmares on many occasions.  

An August 2011 treatment record by Dr. Conhon noted that the Veteran reported difficulty sleeping.  Dr. Conhon noted that the Veteran had recently switched to working the third shift and had two small children who were up early.  Dr. Conhon noted that the Veteran's insomnia was related to circadian rhythm changes. 

In his March 2012 substantive appeal, the Veteran indicated that he believed a 50 percent rating for his anxiety disorder would be fair and just.  He noted that he was still dealing with his combat experiences and had daily depression and angry outbursts.  

In an April 2013 statement, the Veteran's representative asserted that the Veteran's anxiety disorder had critically affected his mental capabilities in all areas of his life, that he was unable to deal with stressful situations, was unable to maintain effective relationships, and that his symptoms more nearly approximated the criteria for a 50 percent rating.  

At his June 2014 VA examination, the Veteran reported he had a good relationship with his siblings.  He stated that he was married and had three children.  He noted that he often felt sad and irritable, which caused a strain on his family relationships.  He stated that he became easily angry with his wife and admitted to frequent verbal arguments.  He also noted that he had difficulty maintaining friendships since leaving the military due to his irritability.  He reported symptoms including irritability, restlessness, anxious feelings, and sleep disturbances.  The Veteran indicated that after leaving the military he completed one year of college, and then began working full time in 2008 for General Motors as an assembler.  He reported that for the most part, his relationship with his coworkers was good.  

The examiner diagnosed the Veteran with generalized anxiety disorder and alcohol abuse in full remission.  His noted symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short-and long-term memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner stated that during the examination, the Veteran appeared anxious and nervous as evidenced by pacing and wringing of his hands.  The examiner stated that it was not possible to differentiate what portion of the Veteran's symptoms were attributable to his generalized anxiety and alcohol abuse because the diagnoses had common symptoms.  On mini-mental state examination (MMSE) testing, the Veteran scored 24/30, and his executive function screening was indicative of mild impairment.  The examiner opined that the Veteran's mental diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  A GAF score was not provided. 

As noted above, the Veteran is currently assigned a 30 percent rating for his generalized anxiety disorder.  The Board finds that the Veteran's symptoms do not produce functional impairment comparable to that contemplated for a 50 percent evaluation.  
The Board acknowledges that the Veteran evinced some of the symptoms contemplated within the 50 percent rating criteria, including impaired short-and long-term memory, disturbances of mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  However, the presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2014); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  The pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology.  When the Veteran's total disability picture is considered, his symptoms do not rise to the level of more closely approximating the criteria for a 50 percent rating, which requires his symptoms to more nearly approximate functional impairment with reduced reliability and productivity.  To the contrary, the evidence indicates that the Veteran's speech, thought process, thought content, and judgment were within normal limits, and his panic attacks were less than weekly.  Additionally, the evidence shows he had a close and positive relationship with his immediate and extended family members, was consistently employed, and had a good relationship with his coworkers.  

The Board has not overlooked the Veteran's assertions that his irritability placed a strain on his family relationships and ability to make and maintain friendships.  Notwithstanding this strain, the Veteran indicated he maintained a good relationship with his parents and siblings, that his family was supportive, that enjoyed spending time with his children, and that he had a good relationship with his coworkers.  The Board also acknowledges the Veteran's assertion that his anxiety disorder is more severe than currently rated.  The Veteran and his representative are competent to report matters that they experience or observe.  38 C.F.R. § 3.159 (2014); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the evidence of record has not shown that the Veteran or his representative has had any specialized medical training or expertise.  Accordingly, they are not competent to provide an opinion of a medical matter, such as whether his anxiety disorder symptoms satisfy a specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, their assertions cannot constitute competent medical evidence that his anxiety disorder warrants a specific rating.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for an initial rating in excess of 30 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's anxiety disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's anxiety disorder.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  During the appeal period, the Veteran's anxiety disorder was manifested by sleep disturbances, nightmares, irritability, depressed mood, and memory impairment.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms and resulting functional impairment are contemplated by the 30 percent disability rating.  A rating in excess of 30 percent is provided for, but the medical evidence demonstrates that the Veteran's anxiety disorder is not more severe than contemplated by the 30 percent rating.  The criteria for the 30 percent disability rating assigned herein describes the Veteran's disability level and symptomatology.  Accordingly, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Consequently, the Board finds that the available schedular evaluations are adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is currently employed and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


